Exhibit 99.1 Evaluation Summary Earthstone Energy, Inc. Interests Total Proved Reserves Certain Properties in Various States As of December 31, 2016 SEC Price Case Evaluation Summary Earthstone Energy, Inc. Interests Total Proved Reserves Certain Properties in Various States As of December 31, 2016 SEC Price Case Cawley, Gillespie & Associates, Inc. Petroleum consultants Texas Registered Engineering Firm F-693 /s/ W. Todd Brooker W. Todd Brooker, P.E. President /s/ Robert P Bergeron, Jr. Robert P. Bergeron, Jr., P.E. Reservoir engineer Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 1900 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com March 1, 2017 Robert Anderson Executive V.P. – Corporate Development & Engineering Earthstone Energy, Inc. 1400 Woodloch Forest Dr., Suite 300
